Phipps, Judge.
Direct General Insurance Company brought this declaratory judgment action against David Drawdy and others. The superior court granted Drawdy’s motion to dismiss. On direct appeal, we reversed in Direct Gen. Ins. Co. v. Drawdy.* 1 The Supreme Court of Georgia granted certiorari and in Drawdy v. Direct Gen. Ins. Co.2 reversed this court’s judgment. Accordingly, our opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court. Therefore, the superior court’s grant of Drawdy’s motion to dismiss is affirmed.

Judgment affirmed.


Andrews, P. J., and Mikell, J., concur.

Buchanan & Land, Clay D. Land, Page, Scrantom, Sprouse, Tucker & Ford, Virgil T. Theus, Patrick J Araguel, Jr., for appellees.

 258 Ga. App. 149, 150 (1) (572 SE2d 629) (2002).


 277 Ga. 107 (586 SE2d 228) (2003).